Name: Commission Regulation (EEC) No 303/83 of 3 February 1983 closing a standing invitation to tender for the sale for export of olive oil held by the Greek intervention agency, originally opened by Regulation (EEC) No 2984/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 2 . 83 Official Journal of the European Communities No L 34/ 19 COMMISSION REGULATION (EEC) No 303/83 of 3 February 1983 closing a standing invitation to tender for the sale for export of olive oil held by the Greek intervention agency, originally opened by Regulation (EEC) No 2984/82 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 5/81 of 1 January 1981 laying down the general rules for the system of accession compensatory amounts for olive oil (3), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 2984/82 (4) opened a standing invitation to tender for the sale for export of olive oil held by the Greek inter ­ vention agency ; whereas approximately one fifth of each of the quantities concerned was to be put up for sale each month ; Whereas no tenders were received by the Greek inter ­ vention agency in the first three months ; Whereas at present the prospects of the said interven ­ tion agency being able to sell the quantities concerned for export continue to be slight ; whereas the market situation does not suggest better prospects of disposing of quantities to be put up for sale under subsequent tendering procedures ; whereas, however, the prospects of selling these quantities on the Community market are more favourable ; whereas, if the said quantities are to be included in a standing invitation to tender for the internal Community market, Regulation (EEC) No 2984/82 should be replaced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2984/82 opening a standing invitation to tender for the sale for export of olive oil held by the Greek intervention agency is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 162, 12 . 6 . 1982, p. 6 . (3) OJ No L 1 , 1 . 1 . 1981 , p. 8 . 4 OJ No L 314, 10 . 11 . 1982, p. 16 .